Exhibit 10.1

EXECUTION VERSION





AMENDMENT NO. 3 TO THE PURCHASE AGREEMENT

AMENDMENT No. 3 (this “Amendment”), dated as of July 27, 2009, to the Purchase
Agreement, dated as of May 3, 2009 (as amended, the “Purchase Agreement”), among
Milacron Inc., a Delaware corporation, Milacron Plastics Technologies Group
Inc., a Delaware corporation, D-M-E Company, a Delaware corporation, Cimcool
Industrial Products Inc., a Delaware corporation, Milacron Marketing Company, an
Ohio corporation, Milacron Canada Ltd., an Ontario corporation, Milacron Capital
Holdings B.V., a Dutch corporation (collectively, the “Sellers” or the
“Debtors”), and MI 363 Bid LLC, a Delaware limited liability company (the
“Purchaser”).  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Purchase Agreement.

WHEREAS, the Sellers and the Purchaser entered into the Purchase Agreement
pursuant to which the Sellers agreed to sell, and the Purchaser agreed to
purchase, the Purchased Assets, upon the terms and subject to the conditions set
forth therein;

WHEREAS, the Sellers and the Purchaser agreed to amend the Purchase Agreement
pursuant to Amendment No. 1 to the Purchase Agreement, dated June 5, 2009;

WHEREAS, the Sellers and the Purchaser agreed to amend the Purchase Agreement
pursuant to Amendment No. 2 to the Purchase Agreement, dated June 25, 2009
(“Amendment No. 2”); and

WHEREAS, the parties hereto desire to further amend the Purchase Agreement as
set forth in this Amendment in accordance with Section 11.08 thereof.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Amendment hereby agree as follows:

Section 1.

Amendment to Section 1.01.  

(a)

The definition of “Sponsors’ Additional Consideration Lien Release” is hereby
amended by adding, immediately before the period appearing at the end of such
definition, the following:

“, which release, for the avoidance of doubt, will provide that the Additional
Consideration will be transferred directly to the Indenture Trustee for pro rata
distribution to or for the benefit of holders of Senior Secured Notes who are
not Sponsors without further order of the Court”.

(b)

The definition of “Permitted Encumbrances” is hereby amended by adding a comma
after the word “Taxes” in the first line thereof and a comma after the word
“assessments” in the second line thereof.

Section 2.

Amendment to Section 2.07.  Section 2.07 is hereby amended to delete the words
“July 16, 2009” in the fifth line thereof and replace them with “August 7,
2009”.











--------------------------------------------------------------------------------







Section 3.

Amendment to Section 7.01(a)(ii).  Section 7.01(a)(ii) is hereby amended to
delete the words “five (5)” in the fifth line thereof and replace them with “ten
(10)”.

Section 4.

Amendment to Section 6.02(a) of the Sellers’ Disclosure Schedule.  

(a)

Section 6.02(a) of the Sellers’ Disclosure Schedule is hereby amended to add the
following Assumed Employee Plans:  (i) Milacron Canada Inc. Pension Plan
(Registration Number 325019); (ii) Ontario Limited Component Manufacturing
Industries Retirement Savings Plan; and (iii) D-M-E of Canada Limited Employees’
Retirement Plan.

(b)

Paragraph 1 of Section 6.02(a) of the Sellers’ Disclosure Schedule is hereby
amended to delete the parenthetical phrase “(solely with respect to Transferred
Employees)” immediately preceding the semi-colon in the second line and replace
it in its entirety with the parenthetical phrase “(solely with respect to
Transferred Employees and individuals who are either participating in the
Milacron Welfare Benefit Plan as of the Closing Date pursuant to Section 4980B
of the Tax Code or who are eligible to elect such participation as of the
Closing Date)".

(c)

Paragraph 3 of Section 6.02(a) of the Sellers’ Disclosure Schedule is hereby
amended to delete the parenthetical phrase “(solely with respect to Transferred
Employees)” and replace it in its entirety with the parenthetical phrase
“(solely with respect to Transferred Employees and other individuals actively
employed with the Sellers on or after the Petition Date)”.

Section 5.

Amendment to Section 6.02(c).  Section 6.02(c) is hereby amended by adding,
immediately after the first sentence, the following:

“Each Transferred Employee shall also be given credit under the Purchaser’s
vacation policy for any accrued but unused vacation days that such Transferred
Employee has earned pursuant to the Sellers’ vacation policy on or after the
Petition Date but before the Closing Date.”

Section 6.

Amendment to Section 5.23(e) of the Sellers’ Disclosure Schedule.  Section
5.23(e) of the Sellers’ Disclosure Schedule (as amended by Amendment No. 2) is
hereby amended to add the following as a new subsection (d):

(d)

The Purchaser and the Sellers agree that the Parent Stock payable in accordance
with subsection (a) above shall be payable to the Sellers by either (i) the
Purchaser or (ii) the Parent, on behalf of the Purchaser.

Section 7.

Entire Agreement.  The Purchase Agreement (as amended by this Amendment) and the
Ancillary Agreements constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and undertakings, both written and oral, among the Sellers and the
Purchaser with respect to the subject matter hereof and thereof.

Section 8.

Severability.  If any term or other provision of this Amendment is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and





2




--------------------------------------------------------------------------------







provisions of this Amendment shall nevertheless remain in full force and effect
for so long as the economic or legal substance of the transactions contemplated
by the Purchase Agreement (as amended by this Amendment) is not affected in any
manner materially adverse to either party hereto.  Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify the Purchase
Agreement (as amended by this Amendment) so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated by the Purchase Agreement (as amended by this
Amendment) are consummated as originally contemplated to the greatest extent
possible.

Section 9.

Counterparts.  This Amendment may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

Section 10.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the Laws of the State of New York and, to the extent
applicable, the Bankruptcy Code and the CCAA.  The parties hereto agree that the
Bankruptcy Courts shall be the exclusive forums for enforcement of this
Amendment and (only for the limited purpose of such enforcement) submit to the
jurisdiction thereof; provided, that if the U.S. Bankruptcy Court determines
that it does not have subject matter jurisdiction over any action or proceeding
arising out of or relating to this Amendment, then the Debtors and the
Purchaser: (a) agree that all such actions or proceedings shall be heard and
determined in a New York federal court sitting in The City of New York;
(b) irrevocably submit to the jurisdiction of such court in any such action or
proceeding; (c) consent that any such action or proceeding may be brought in
such courts and waives any objection that such party may now or hereafter have
to the venue or jurisdiction or that such action or proceeding was brought in an
inconvenient court; and (d) agree that service of process in any such action or
proceeding may be effected by providing a copy thereof by any of the methods of
delivery permitted by the Purchase Agreement to such party at its address as
provided in the Purchase Agreement (provided that nothing herein shall affect
the right to effect service of process in any other manner permitted by Law).

Section 11.  Full Force and Effect.  Except as amended hereby, the Purchase
Agreement shall remain in full force and effect.




[Remainder of the page intentionally left blank]





3




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Sellers and the Purchaser have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.




Milacron Inc.

By:  /s/ David E. Lawrence                           

Name: David E. Lawrence

Title: President & CEO

Milacron Plastics Technologies Group Inc.

By:  /s/ David E. Lawrence                           

Name: David E. Lawrence

Title: President & CEO

D-M-E Company

By:  /s/ David E. Lawrence                           

Name: David E. Lawrence

Title: President & CEO

Cimcool Industrial Products Inc.

By:  /s/ David E. Lawrence                           

Name: David E. Lawrence

Title: President & CEO

Milacron Marketing Company

By:  /s/ David E. Lawrence                           

Name: David E. Lawrence

Title: President & CEO














--------------------------------------------------------------------------------










Milacron Canada Ltd.

By:  /s/ David E. Lawrence                           

Name: David E. Lawrence

Title: President & CEO

Milacron Capital Holdings B.V.

By:  /s/ David E. Lawrence                           

Name: David E. Lawrence

Title: President & CEO














--------------------------------------------------------------------------------







MI 363 Bid LLC

By:   MI 363 Bid Corporation, its Sole Member

/s/ Michael D. Elkins                              

Name: Michael D. Elkins

Title: Director












